           Case 18-22936-MAM            Doc 27      Filed 02/08/19         Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICI' OF FLORIDA
                                  West Palm Beach Division
                                    www .flsb.uscourts.gov


In Re: 475 OTTER LLC,
                                                      Case No. 18-22936-MAM
               Debtor(s).                             Chapter7
--------------------------~'
        CORPORATE OWNERSIDP STATEMENT PURSUANT TO RULE 7007.1

       Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to

evaluate possible disqualification or recusal, the undersigned counsel for 475 Otter LLC (the

"Debtor'') in the above captioned action, certifies that the following is a (are) corporation(s),

other than the Debtor or a governmental unit, that directly or indirectly own(s) 10% or more of

any class of the corporation's equity interests, or states that there are no entities to report under

FRBP 7007.1:

                      There are no entities to report under FRBP 7007.1

Dated: February 8. 2019.




                                                             Respectfully Submitted,


                                                             Ivan Vargas
                                                             Officer of Debtor
                                                             475 Otter LLC
                                                             475 Otter Ln. S.
                                                             Jupiter, FL 33458
                                                             (561) 774-5880
                                                             ivan@fuegohd.com
                                                          By: Is/Ivan Vargas


                                                           4.-~
                                                                                                   1
